Wendell L. Griffen, Judge, dissenting. The proper administration of the law requires not only that judges refrain from actual bias, but also that they avoid all appearances of impropriety. City of Jacksonville v. Venhaus, 302 Ark. 204, 788 S.W.2d 478 (1990) (citing Bolden v. State, 262 Ark. 718, 561 S.W.2d 281 (1978). Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must avoid all impropriety and appearance of impropriety .... The test for appearance of impropriety is whether the conduct would create in reasonable minds a perception that the judge’s ability to carry out judicial responsibilities with integrity, impartiality and competence is impaired. Commentary to Canon 2, Section A, Arkansas Code of Judicial Conduct. Although I agree with the majority that we cannot reach the merits of Lofton’s first point because his motion for directed verdict only dealt with the charge of first-degree murder, and while I do not question the sufficiency of the evidence to convict appellant of manslaughter, I respectfully disagree with the decision affirming Judge Pope’s failure to recuse. The decision to affirm ignores a cardinal principle of justice: that the decision-maker avoid even the appearance of impropriety. Indeed, our decision essentially renders the requirement that a judge disqualify in a proceeding in which his impartiality might reasonably be questioned to mean that even when impartiality might reasonably be questioned, a refusal to recuse based on these facts is not an abuse of discretion. This reasoning ignores the realities of our trial process. It also disregards the power imbalance facing the litigant who reasonably questions the impartiality of a trial judge before trial, but lacks proof of actual bias or prejudice. Finally, I cannot reconcile the result in contrast to the standard practice of dismissing prospective jurors from jury service in trials “for cause” upon similar proof. The law does not guarantee perfect trials, meaning trials without legal errors. However, the law guarantees to each person a trial before a decision-maker whose impartiality is beyond reasonable dispute. That is the obvious purpose of the provision in the Arkansas Constitution that prohibits judges from presiding “in the trial of any cause in the event of which he may be interested, ... or in which he may have been of counsel . . . .” Ark. Const. art. 7, § 20. The Arkansas Code of Judicial Conduct and its canons also apply to judicial conduct in criminal cases. Sheridan v. State, 313 Ark. 23, 852 S.W.2d 772 (1993). Canon Two of the Code states: “A judge shall avoid impropriety and the appearance of impropriety in all of the judge’s activities.” This high regard for impartiality is also why Canon 3E(1) of the Code of Judicial Conduct provides that a judge shall disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned. The preamble to the Code states that when “shall” is used in the text, it is intended to impose binding obligations that can result in disciplinary action if violated. Whether one refers to such ancient legal codes as the writings of Moses, those of ancient philosophers, or more recent authorities on legal ethics, avoidance of the appearance of impropriety is central to every justice system in the history of human civilization. The idea that judges should avoid even the appearance of partiality or favoritism is so deeply rooted in our sense of justice that we do not require proof of actual bias or prejudice toward litigants as the sole basis for disqualifying jurors or judges. Rather, disqualification is mandated Treasonable questions may be asserted concerning the impartiality of a judge or prospective juror. The majority decision disregards'this basic aspect of justice by emphasizing the fact that Lofton has not shown that the trial judge demonstrated actual bias or prejudice. That fact does not address the real issue. Justice demands that the trial system be trustworthy, even if it is not otherwise perfect. Judges may err on legal rulings even when there are no reasons to question their impartiality, and judges whose impartiality might reasonably be questioned may conduct trials without actually manifesting bias or prejudice. The issue is not whether a judge whose partiality might reasonably be questioned has been shown to be biased or prejudiced in a proceeding; rather, the issue is whether a judge whose partiality might reasonably be questioned should even conduct the proceeding in the first place. There were substantial reasons to question the impartiality of the trial judge in Lofton’s case. This homicide case involved the death of a twenty-one-month-old boy from a blow to his head allegedly caused when Lofton threw the boy onto a couch where the boy’s head struck a wooden arm. The trial judge was prosecuting attorney in Ashley County when the infant died. After the injury occurred, the notice of child maltreatment issued by the Arkansas Department of Human Services was addressed to “Sam Pope, Prosecuting Attorney.” The medical examiner addressed a letter to Pope, in his capacity as prosecuting attorney, concerning the cause of death. On or about November 21, 1994, an investigator submitted a request to “Sam or Joe” (Pope’s chief deputy prosecuting attorney), for a subpoena duces tecum so that records could be obtained related to the death of the boy in this case as well as two other infants who had died while Lofton had lived with their mothers. The subpoena duces tecum was issued by Joe D. Wray, Chief Deputy Prosecuting Attorney, under Pope’s name, to obtain the medical records for the victim in this case. Even if Pope lacked actual knowledge about the results of these inquiries, the facts plainly show that investigative issues and information were addressed to him in his official capacity as prosecuting attorney, and that his chief subordinate acted on it. One must then consider whether these factors might reasonably cause one to question the impartiality of a person in Judge Pope’s position. If a layperson had been involved in a similar, situation, there is no doubt that he or she would have been disqualified from jury service in this case without any requirement that actual bias or prejudice be shown. Indeed, virtually every jury trial in Arkansas begins with the trial judge asking the prospective members of the jury whether they are acquainted with the facts of the case to be decided and whether they have a current or previous relationship with one of the parties. Although mere general knowledge that a crime allegedly occurred does not disqualify one from serving as trier of fact, the majority has not cited one case where a former prosecutor has been upheld in serving as judge or juror in the same case that his office investigated before he assumed judicial office. Nobody suggests that an employee from the prosecutor’s office who changed jobs between the time of the investigation and the trial would have been deemed an impartial observer so as to qualify as a juror at Lofton’s trial. The State argues that Judge Pope was not personally involved in the investigation merely because the prosecutor’s office received the previously-mentioned documents, and that there was no case against Lofton until his arrest on January 25, 1995, twenty-five days after Judge Pope’s tenure as prosecuting attorney ended. The “no case” argument is unpersuasive. The police and prosecuting attorney’s office were investigating Christopher Fleming’s injury as a possible crime beginning as early as November 14, 1994 (the day after he sustained the head injury and one day before he died), based on the notice of child maltreatment that was addressed to “Sam Pope, Prosecuting Attorney,” from the Department of Human Services. Within a week after Christopher died, the investigation had widened to include an effort to subpoena the medical records related to two other children who died while Lof-ton lived with their mothers. The prosecutor’s office was clearly pursuing leads that it considered incriminating against Lofton while Judge Pope was prosecuting attorney. The office of prosecuting attorney involves the proprietary duty of assisting in the investigation and prosecution of suspected criminal activity. Homicide cases receive top priority, and the normally intense investigative and prosecutorial focus of that office in homicide cases is heightened even more for cases involving suspected child abuse. This case attracted considerable notoriety in Ashley County, as one might reasonably expect. One might also reasonably expect that even a prosecuting attorney whose tenure was about to end would not have been ignorant or disinterested about the fatality, the growing investigation, and the role of his office in it. That reasonable expectation is confirmed by the fact that investigative inquiries were routed to Pope as prosecuting attorney and acted upon by his chief deputy. These factors would cause one to reasonably question the impartiality of the former prosecutor who became judge to preside over the trial of the person accused of killing a child by throwing him onto a piece of furniture. It is certainly true that the Code of Judicial Conduct should not be applied in ways that unreasonably impinge on the ability of judges to serve with independence from unwarranted influences, and that the Code is not intended or designed to serve as a basis for civil liability or criminal prosecution. I also recognize that the Code does not further its essential purpose if trial lawyers are permitted to invoke it to gain a tactical advantage or “judge-shop.” These realities do not justify appellate courts in disregarding the plain language of a rule that mandates a judge’s recusal in a proceeding where his impartiality might reasonably be questioned and treating the failure to recuse as something other than an abuse of discretion. The State has not shown that Judge Pope’s recusal would have been tactically advantageous to the defense, and the record does not justify that conclusion. The abuse-of-discretion standard applied to trial judge rulings on motions for recusal serves a valuable purpose. Yet the goal of protecting the independence of judges from unreasonable challenges is not advanced by using the standard to shield judges from the very kind of conduct that would disqualify a layperson from serving on a jury, and that the Code of Judicial Conduct defines as mandating recusal. Trial judges possess great power, including power to issue search warrants, issue arrest warrants, impose bail conditions, and decide pre-trial disputes about the evidence that prosecutors hope to present to show guilt even before trial occurs. Even when a case is tried to a jury, the trial judge decides eviden-tiary issues that are often reviewed only on the abuse-of-discretion standard. Where reasonable questions arise about the impartiality of a trial judge, the concerned litigant faces a particularly difficult problem. Only the judge in question can hear and grant a motion to recuse. However, an unfavorable ruling on a recusal motion is not ordinarily subject to interlocutory appeal. Therefore, the accused person who reasonably questions the impartiality of a trial judge based on clear proof that the trial judge served as prosecutor during the investigation of the matter over which he now presides must, under this decision, make a motion to recuse, and then have the former prosecutor preside over the trial of the very proof that his former office assembled under his supervision. The judge whose impartiality might reasonably have been questioned based on previous association with the prosecution in the case is the same person who will determine the fitness of prospective jurors, some of whom may deserve disqualification for having relationships equal to the relationship that the judge had. Where there are challenges to the proof, the accused must wonder how the judge can be impartial about the fruit of his former employment. If the accused challenges the trial judge on the ground of bias or prejudice, he does so knowing that the same person whose impartiality warranted questioning before trial will not likely view a direct allegation of favoritism or prejudice during the trial as an impartial observer. Throughout the trial, everyone will know that the former prosecutor, now judge, will be responsible for significant judgment calls ranging from whether to direct a deadlocked jury to continue deliberations or declare a mistrial, whether to accept a jury recommendation on sentencing, whether to grant defense motions for directed verdict or new trial, and whether to permit post-conviction release pending appeal. The issue is not whether the former prosecutor will make accurate legal rulings as trial judge; the issue is whether having the former prosecutor preside over the case at all is fair given these realities. It is unfortunate that we do not recognize the inherent unfairness in holding that one party to a trial must accept as judge a person who headed the agency that investigated and now prosecutes the very case that he will be required to defend. It is unrealistic to believe that the average citizen will not question why appellate judges are unwilling to declare unfair what our own ethical code calls improper, and what we recognize as just cause for excusing laypersons from jury service. If Lofton had been tried by a different judge with the same result, no one could question the fairness of the process, even if they disagreed with the outcome. Regrettably, our decision will do nothing to encourage judges to recuse in similar future situations, and does nothing to remove the suspicion that whatever one thinks about the outcome in this tragic case, the process was unfair. I respectfully dissent.